16-22839-shl           Doc 30       Filed 12/04/20 Entered 12/04/20 15:08:39           Main Document
                                                  Pg 1 of 5


                                                                     Return Date & Time:
                                                                     January 6, 2021 at 10:30 AM

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X         Chapter 13
IN RE:                                                               Case No.: 16-22839-SHL

LUIS BREA,                                                           NOTICE OF MOTION OBJECTING
                                                                     TO CLAIM #6
                                           Debtor(s).
-----------------------------------------------------------X

    Your claim may be reduced, modified, or eliminated. You should read these papers
                  carefully and discuss them with your attorney, if you have one.


         PLEASE TAKE NOTICE, that upon the within application, the Chapter 13 Trustee will
move this Court before the Honorable Sean H. Lane, U.S. Bankruptcy Judge, at the United States
Bankruptcy Court, 300 Quarropas Street, White Plains, NY 10601, on January 6, 2021 at 10:30
AM, or as soon thereafter as counsel can be heard, for an Order of this Court disallowing the
claim filed by Valley National Bank, docketed as claim number 6 and for such other and further
relief as may seem just and proper.
                   If you do not want the Court to eliminate or change your claim, then you or your
lawyer must file responsive papers with the Bankruptcy Court and serve them upon the Chapter
13 Trustee, Krista M. Preuss, Esq., no later than seven (7) days prior to the hearing date set forth
above. Any responsive papers shall be in conformity with the Federal Rules of Civil Procedure
and indicate the entity submitting the response, the nature and basis of the response. You must
also attend the hearing scheduled to be held at the date, time, and place set forth above.
                   If you or your attorney do not take these steps, the Court may decide you do not
oppose the objection to your claim.



Date: White Plains, New York
      December 4, 2020
                                                               /s/ Krista M. Preuss
                                                               Krista M. Preuss (KMP 7299)
                                                               Standing Chapter 13 Trustee
                                                               399 Knollwood Road, Suite 102
                                                               White Plains, New York 10603
                                                               (914) 328-6333
16-22839-shl           Doc 30       Filed 12/04/20 Entered 12/04/20 15:08:39         Main Document
                                                  Pg 2 of 5


                                                                 Return Date and Time:
                                                                 January 6, 2021 at 10:30 AM

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X     Chapter 13
IN RE:                                                           Case No.: 16-22839-SHL

LUIS BREA,
                                                                 APPLICATION
                                       Debtor(s).
-----------------------------------------------------------X

                 TO THE HONORABLE SEAN H. LANE, U.S. BANKRUPTCY JUDGE:

         KRISTA M. PREUSS, ESQ., Standing Chapter 13 Trustee in the above-captioned estate,
respectfully represents the following:
         1.        The Debtor filed a petition under the provisions of 11 U.S.C. Chapter 13 on June
21, 2016, and, thereafter, KRISTA M. PREUSS, ESQ. was duly appointed and qualified as
Trustee.
         2.        This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§157 and 1334.
Venue of this case and this Motion in this district is proper pursuant to 28 U.S.C. §§1408 and1409.
The statutory predicates for the relief sought herein are 11 U.S.C. §§ 502, 726, Fed.R.Bankr.Pro.
3002(c), 3007, and 9006(b)(3) and S.D.N.Y. LBR 9006-1.
         3.        Pursuant to Fed.R.Bankr.P.3002(c), a proof of claim in a Chapter 13 case must be
filed on or before seventy days after the petition filing date. The 1994 amendments to the
Bankruptcy Code added 11 U.S.C. §502(b)(9), specifically providing that late filed claims are to
be disallowed absent an explicit exception. See, In re Wright, 300 B.R. 453 (Bankr. N.D. Ill. 2003);
see also, In re Daniels, 466 B.R. 214 (S.D.N.Y. 2010) (recognizing that a late claim by a creditor
with actual notice of the filing prior to the bar date, did not provide the Court with discretion to
permit the late-filed claim). Based upon the wording of this section tardily filed claims are allowed
only as described in 11 U.S.C. §726(a) which, under 11 U.S.C. §103(b) applies only in Chapter 7
cases.
         4.        As pointed out in the case of In re Abody, a late claim is not permissible in Chapter
13 even if there is “excusable neglect”. In re Abody, 223 B.R. 36 (B.A.P. 1st Cir. 1998). Further,
none of the situations in which a Court may extend the time for filing a claim in a Chapter 7, 12,
or 13 case as provided by the Bankruptcy Code, including Fed. R. Bankr.P. 3002(c) and
9006(b)(3), are applicable in this case.
16-22839-shl      Doc 30     Filed 12/04/20 Entered 12/04/20 15:08:39              Main Document
                                           Pg 3 of 5


       5.      Pursuant to the Court’s Claims Register, the last day to timely file a proof of claim
in the instant case was October 13, 2016 (hereinafter the “Bar Date”).
       6.      On November 18, 2020, Valley National Bank (hereinafter “VNB”) filed a claim in
the amount of $1,447.21. This claim was docketed as Claim Number 6 on the Court’s Claims
Register.
       7.      Claim Number 6, filed by VNB, was filed after the passage of the Bar Date, and
purported to Amend Claim Number 5, which was also filed late on November 15, 2016.
       8.      For the above-referenced reasons, VNB’s proof of claim should be disallowed.
       9.      If the relief requested is not granted, creditors of the Debtor who timely filed proofs
of claim herein will be unduly prejudiced.
       10.     No prior application seeking the relief requested herein has been filed by the
Trustee.


       WHEREFORE, the Chapter 13 Trustee respectfully requests that this Court enter an Order
disallowing Claim Number 6, filed by VNB and for such other and further relief as may seem just
and proper.

Dated: White Plains, New York
       December 4, 2020

                                                              /s/ Krista M. Preuss
                                                              Krista M. Preuss (KMP 7299)
                                                              Standing Chapter 13 Trustee
                                                              399 Knollwood Road, Suite 102
                                                              White Plains, New York 10603
                                                              (914) 328-6333
16-22839-shl           Doc 30       Filed 12/04/20 Entered 12/04/20 15:08:39   Main Document
                                                  Pg 4 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13
IN RE:                                                         Case No.: 16-22839-SHL

LUIS BREA,
                                                               CERTIFICATE OF SERVICE
                                                                    BY MAIL
                                       Debtor(s).
-----------------------------------------------------------X


       This is to certify that I, Ralphy Amill, have this day served a true, accurate and correct
copy of the within Notice of Motion and Application by depositing a true copy thereof enclosed in
a post-paid wrapper, in an official depository under the exclusive care and custody of the U.S.
Postal Service within New York State, addressed to each of the following persons at the last
known address set forth after each name:

Luis Brea
538 Almena Ave
Ardsley, NY 10502

Norma E. Ortiz, Esq.
35-10 Broadway, Suite 201
Astoria, NY 11106

Valley National Bank
PO Box 953
Wayne, NJ 07474
ATTN: President

VNB LOAN SERVICES INC
747 Chestnut Ridge , Suite 201
Chestnut Ridge NY 10977
ATTN: President

Valley National Bank
1445 Valley Road
Wayne, New Jersey 07470
ATTN: President


This December 4, 2020

/s/Ralphy Amill
Ralphy Amill, Case Support
Standing Chapter 13 Trustee Krista M. Preuss
399 Knollwood Road, Suite 102
White Plains, New York 10603
(914) 328-6333
16-22839-shl   Doc 30   Filed 12/04/20 Entered 12/04/20 15:08:39   Main Document
                                      Pg 5 of 5


CHAPTER 13 CASE No: 16-22839-SHL
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
IN RE:

LUIS BREA,


Debtor(s).




                        NOTICE OF MOTION, APPLICATION
                                    and
                           CERTIFICATE OF SERVICE




                               KRISTA M. PREUSS
                         STANDING CHAPTER 13 TRUSTEE
                        399 KNOLLWOOD ROAD, SUITE 102
                         WHITE PLAINS, NEW YORK 10603
                                 (914) 328-6333
